Citation Nr: 0729385	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-29 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for a lumbosacral 
strain, claimed as secondary to a service-connected bilateral 
knee condition (low back disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran testified at a Board hearing in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At a June 2007 Board hearing, the veteran, through his 
representative, indicated that his hearing loss had worsened 
since the December 2004 VA examination.  As such, a new VA 
examination should be scheduled to determine the current 
level of severity of the veteran's bilateral hearing loss.

The veteran also contends that his low back disability is 
secondary to his service-connected bilateral knee condition.  
Through his representative, he argues that an April 2004 
private medical opinion, attributing part of his lower back 
pain to his bilateral knee condition, is more probative than 
an October 2003 VA spinal examination, which denied a 
relationship between the disabilities.  During the June 2007 
Board hearing, the veteran testified that the private 
physician provided a rationale for his opinions, while the VA 
examiner did not.  

The Board notes that the veteran's assessments as to the 
existence of rationales in these records are correct; 
however, the Board also points out that the April 2004 
private medical record includes a notation that the veteran 
had denied "any trauma sustaining event" when he was 
examined.  This is contrary to the record.  As such, another 
VA spine examination should be scheduled to determine whether 
the veteran's current low back disability is secondary to his 
service-connected bilateral knee condition, or related to his 
military service, including a detailed rationale for any 
opinion expressed.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for a 
VA audio examination to determine the 
current severity of his bilateral hearing 
loss.  

2.  The veteran should be scheduled for 
a VA spine examination to determine the 
nature, extent and etiology of any low 
back disability found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  A notation to the effect 
that this record review took place 
should be included in the examination 
report.  The examiner should assess 
whether it is at least as likely as not 
that any low back disability found is 
caused by, aggravated by, and/or 
related to the veteran's bilateral knee 
condition or his military service.  
Rationales for all opinions expressed 
should be provided in a legible report.  

3.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If 
the benefits sought are not granted in 
full, the RO should furnish the veteran 
and his representative a supplemental 
statement of the case and an 
opportunity to respond.  Thereafter, if 
appropriate, the case should be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

